DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfle (EP 2671440 A1).

Regarding claims 1 and 13, Wolfle discloses an agricultural machine assembly, comprising an implement (see Fig. 3) and a three-point hitch removably coupled to the implement, the three-point hitch comprising:
a lift arm (22);
a lower link arm (including 13);
a lift spindle (including 20) disposed between lift arm and lower link arm for transmitting a pivoting movement performed on the lift arm to the lower link arm, wherein the lift spindle comprises a first fastening section (including 20a) articulated on the lift arm and a second fastening section (including 30) articulated on the lower link arm;
an elongated hole (36) formed in the second fastening section along a longitudinal direction of the lift spindle;
a mounting pin (including 34) extending through a fastening opening in the lower link arm and mounted in the elongated hole; and
at least two locking regions (defined by 40) spaced apart from one another and formed along the elongated hole for receiving a shaped feature (including 35, 38) provided on the mounting pin;
wherein the at least two locking regions (defined above and below 40) are oriented differently from one another (see Figs. 4, 5; in particular, said regions shown oriented differently as they face upward and downward, respectively);
wherein, movement of the lower link arm (including 13) along the elongated hole (36) is blocked when the shaped feature (including 35, 38) of the mounting pin is received by one of the locking regions (see para. 0022; also see Figs. 1, 4).

Regarding claims 2 and 14, Wolfle discloses the shaped feature (including 35, 38) being movable into a floating position for releasing the lower link arm along the elongated hole by reversing the mounting pin (see paras. 0023-0024).

Regarding claims 3, 4, and 15, Wolfle discloses left and right cheeks (including 40) extending along the elongated hole, wherein the shaped feature (including 35, 38) is guided between the two cheeks in the floating position (see paras. 0023-0024).

Regarding claims 5 and 16, Wolfle discloses the locking regions being formed in the two cheeks (including 40) as cutouts (including that between 40s) that are complementary to an outer contour of the shaped feature (see Figs. 1-5).

Regarding claims 6 and 17, Wolfle discloses the shaped feature (including 35, 38) comprising a rectangular plate disposed on an end face of the mounting pin (see Figs. 1-5).

Regarding claim 7, Wolfle discloses the rectangular plate being permanently (in the case of 35) or separably (in the case of 38) attached to the mounting pin (including 34).

Regarding claims 9, 20 and 21, Wolfle discloses the devices with respect to claims 1 and 13, above. Wolfle also discloses the at least two locking regions (defined by 40) being positioned at an angle of approximately 45 degrees relative to one another (when positioned as shown in Figs. 1, 2; in particular, see regions defined between 40 and 31 and between 40 and 32).

Regarding claims 10, 11, and 19, Wolfle discloses the second fastening section (including 30) comprising two fork segments (31, 32) engaging the lower link arm, wherein the at least two locking regions (defined by 40) are provided and located on each of the two fork segments (31, 32; see Fig. 3).

Regarding claim 18, Wolfle discloses the rectangular plate (including 38) being removably coupled (as shown in Fig. 3) to the mounting pin (including 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfle in view of Cameron (US 237,812).

Regarding claim 12, Wolfle discloses the three-point hitch with respect to claim 1, above. Wolfle does not explicitly disclose the elongated hole comprising a length of 80 mm. Cameron teaches a hitch mechanism (including G, for attaching C, F) of an agricultural machine having an elongated hole (slot in G, see Fig. 7) configured to allow longitudinal movement along its length, wherein said elongated hole comprises a length of about 80 mm (see p. 2, lines 121-131).

Wolfle and Cameron are analogous because they both disclose hitch mechanisms for agricultural assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hitch of Wolfle with the length means as taught by Cameron in order to in order to give the attached implement proper vertical support and/or allow it to effectively tip or tilt. (See Cameron, p. 2, line 108 - p. 3, line 7.)

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed length in the device, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).



Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.

Regarding claims 1 and 13, Applicant argues: "Wolfle does not teach or disclose: 'at least two locking regions spaced apart from one another and formed along the elongated hole for receiving a shaped feature provided on the mounting pin; wherein the at least two locking regions are oriented differently from one another' as recited..." (See Remarks of 3/21/2022, labeled p. 9.)
Applicant's argument is unpersuasive because Wolfle shows at least two locking regions (defined by 40) spaced apart from one another and formed along the elongated hole for receiving a shaped feature provided on the mounting pin (see figures of Wolfle), and the at least two locking regions (defined by 40) of Wolfle are considered to be oriented differently (e.g. upwardly and downwardly) from one another. The claimed orientations are not limited to any specific axis or dimension of the locking regions, and Wolfle is considered to teach such broad limitations as presented.

Regarding claim 9, Applicant argues: "Wolfle does not teach or disclose: 'the at least two locking regions are positioned at an angle of approximately 45° relative to one another' as recited in claim 9." (See Remarks of 3/21/2022, labeled p. 9.) Applicant argues claim 20 is also allowable for reciting a similar limitation. (See Remarks of 3/21/2022, labeled p. 11.)
Applicant's arguments are unpersuasive because the at least two locking regions (defined by 40) of Wolfle are considered to be positioned (or oriented) at an angle of approximately 45 degrees relative to one another (regions defined by 40 between 40 and 31 and between 40 and 32 having side edges shown approximately 45 degrees relative to one another; see Figs. 1, 2). These claimed positions (or orientations) are not limited to any specific axis, dimension, or side of the locking regions, and although more specific than claims 1 and 13, Wolfle is considered to teach broad limitations as such.

Further, as previously noted in the Non-Final Rejection of 12/24/2021 (see labeled p. 8, labeled para. 28), Schlichting et al. (US 3,110,509) discloses a three-point hitch for an agricultural tractor, comprising:
a lift arm (including 4);
a lower link arm (including 8);
a lift spindle (including 6);
an elongated hole (11);
a mounting pin (including 15); and
at least two locking regions (defined by 27) spaced apart from one another and formed along the elongated hole for receiving a shaped feature (including 16, 21) provided on the mounting pin, as claimed. Additionally regarding the features amended to the independent claims, Schlichting more particularly discloses the at least two locking regions (defined above and below 27) being oriented differently from one another (see Fig. 4), and the at least two locking regions (defined by 27) being positioned at an angle of approximately 45 degrees relative to one another (see Fig. 4).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/6/11/22